Order entered December 28, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00848-CV

               A22 TRANSPORTATION CO., INC., Appellant

                                       V.

                        RONALD THOMAS, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-19059

                                    ORDER

      Before the Court is the December 23, 2020 request of Antionette Reagor,

Official Court Reporter for the 68th Judicial District Court, for an extension of

time to file the reporter’s record. We GRANT the motion and extend the time to

January 27, 2021.      We caution Ms. Reagor that further requests will be

disfavored.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE